Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/577172 application originally filed January 17, 2022.
Claims 1-3 and 5-7 are pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (JP 2004238574A) hereinafter cited under English Translation in view of Bhavani et al. (WO 2018/029606 A1) hereinafter “Bhavani”.
Regarding Claims 1-3 and 5-7
	Hirose discloses in the abstract, a gasoline especially useful as an automobile fuel and extremely suppressed with the reduction of a theoretical air/fuel ratio even by blending ethanol.  This gasoline having ≥89 research octane number is characterized by containing (A) 1-10 vol% ethanol, (B) 1-23 vol% aromatic hydrocarbon and (C) 5-20 vol% naphthene hydrocarbon based on total gasoline volume.
	Hirose discloses in paragraph 0008, the gasoline needs to contain 5-20% by volume of naphthenic hydrocarbon as the component (C).  As the naphthene hydrocarbon, any hydrocarbon containing at least one saturated ring (naphthene ring) in one molecule can be used, but preferably one naphthene ring having 5 or more carbon atoms, more preferably those containing one naphthene ring having 6 or more carbon atoms are used. Since the boiling point of the component (C) is preferably in the range of the boiling point of ordinary gasoline, the carbon number of the naphthenic hydrocarbon used as the component (C) is in the range of 5 to 12. It is preferable that it is in the range of 5-10 especially. Therefore, as a typical example of the component (C), cyclohexane and cyclopentane can be exemplified. The content of naphthenic hydrocarbon referred to here means a value measured by a capillary column gas chromatograph method defined by the Petroleum Institute Standard JPI-5S-52-99 issued by the Japan Petroleum Institute.
	Hirose discloses in paragraph 0022, the gasoline is prepared by blending ethanol and one or more gasoline base materials so as to have the properties, and optionally adding a detergent dispersant and other additives.  The gasoline base material can be produced by any conventionally known method. Examples of gasoline base materials include light naphtha obtained by atmospheric distillation of crude oil; cracked gasoline obtained by catalytic cracking, hydrocracking, etc .; reformed gasoline obtained by catalytic reforming; by polymerization of olefins Polymerized gasoline obtained; alkylate obtained by adding (alkylating) a lower olefin to hydrocarbon such as isobutane; isomerized gasoline obtained by converting light naphtha to isoparaffin in an isomerizer; de-n-paraffin oil Butane; aromatic hydrocarbon compound; and paraffin fraction obtained by dimerizing propylene and then hydrogenating it.
	Hirose discloses in paragraph 0009, the research method octane number (RON) of the gasoline of the present invention needs to be 89 or more.  When RON is less than 89, knock resistance is deteriorated, which is not preferable.  In addition, the research method octane number here means the research method octane number measured by JIS K 2280 “Testing method for octane number and cetane number”.
	It is to be noted, the gasoline composition of Hirose overlaps the gasoline composition of the presently claimed invention.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to vary the conditions of combusting the fuel in an engine in order to achieve improved properties under ignition delay and compression ratio of the mixed gasoline composition.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	It is to be noted, Hirose discloses it is known in the art mix a light naphtha and a cyclopentane to produce a fuel but fails to teach the claimed measuring and calculating of the octane number of the fuel.
	However, it is known in the art to measure and calculate the octane number of a fuel mixture comprising naphtha and cyclopentane, as taught by Bhavani.
	Bhavani discloses in the abstract, an on-demand, on-board vehicle system and process the for conversion of a starting fuel comprising saturated hydrocarbons to a final fuel comprising one or more unsaturated hydrocarbons using an on-board reactor. The final fuel may have a higher Research Octane Number (RON) and/or lower cetane number than the starting fuel and may be supplied to an on-board engine only when the engine load requires a fuel with a higher RON and/or lower cetane number than the starting fuel, which also minimizes or eliminates the operating inefficiencies of octane "give away" and maximizes the economic operation of the vehicle.
	Bhavani discloses in paragraph 0059, The Octane Index (OI) of a fuel for modern engines can be calculated as follows:
OI = RON - (K*(RON - MON)),
where K is a constant that depends on the engine operating conditions and (RON-MON) is referred to as fuel sensitivity. Modern engines have been shown to have negative K values; and, thus, as RON increases and the MON decreases, the OI increases and enables higher engine efficiency.   Bhavani discloses in paragraph 0060, high sensitivity fuels increase the octane index of the final fuel as compared to the starting fuel when the engine is operated at a K value below 0. A positive K value signifies that anti-knock performance correlates better with fuel MON, while a K value of 0 is indicative of the RON conditions. A negative K value implies that the octane index is beyond the RON conditions; and, therefore, a lower value of MON is preferred.
	Bhavani discloses in paragraph 0065, the systems and processes in the present invention relate to supplying saturated hydrocarbons to an on-board reactor for conversion on-demand to the onboard vehicle engine. The saturated hydrocarbons, also referred to herein as alkanes and paraffins, are generally supplied as part of a fuel; and, are often found in an abundant amount in fuel. The fuel may comprise at least about 40 wt% saturated hydrocarbons, e.g., from 40% to 99%. The fuel may also comprise unsaturated hydrocarbons (up to about 10%), naphthenes (up to about 30%), aromatics (up to about 30%), and oxygenates (such as ethanol, up to about 20%). In some aspects, the fuel is a naphtha, which includes paraffins, naphthenes (cyclic paraffins), and aromatic hydrocarbons. The naphtha may be a light naphtha, generally containing C2-C7 hydrocarbons, or may be a heavy naphtha, containing C7-C25 hydrocarbons.
	Bhavani discloses in paragraph 0066, the saturated hydrocarbons may contain from 2 to 25 carbon atoms. Saturated hydrocarbons include, but are not limited to, straight chain hydrocarbons, branched hydrocarbons, and/or cyclic hydrocarbons. Straight chain hydrocarbons may include, but are not limited to, ethane, propane, butane, pentane, hexane, heptane, octane, nonane, decane, undecane, dodecane, tridecane, tetradecane, pentadecane, hexadecane, heptadecane, octadecane, nonadecane, eicosane, heneicosane, docosane, tricosane, tetracosane and pentacosane.  Bhavani discloses in paragraph 0068, cyclic hydrocarbons may include, but are not limited to, cyclopropane, cyclobutane, cyclopentane, cyclohexane, cycloheptane, cyclooctane, cyclodecane, cycloundecane, cyclododecane, cyclotridecane, cyclotetradecane, cyclopentadecane, cyclohexadecane, cycloheptadecane, cyclooctadecane, cyclononadecane, cycloeicosane, cycloheneicosane, cyclodocosane, cyclotricosane, cyclotetracosane and cyclopentacosane.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to measure and calculate the fuel of Hirose with the octane index calculating of Bhavani.  The motivation to do so is to measure and calculate the difference between the octane number of a fuel and a fuel comprising naphtha and saturated hydrocarbons (i.e. cyclopentanes) in order to determine the improvement of octane index.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-7 have been considered but are moot because the new ground of rejection has been made upon the newly applied combination of references and does not rely on the previous reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2020/0325401) discloses in paragraph 0002, processes to upgrade hydrocarbon feeds, and more particularly to low temperature, liquid phase conversion of naphtha to high octane gasoline and/or distillate products over an acid catalyst. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771